Allen, J.
(dissenting): Although the city may have had the power to pass the ordinance, I am persuaded it was withdrawn by our statutes creating the state highway system. In Chicago Coach Co. v. City of Chicago, 337 Ill. 200, 169 N. E. 22, 66 A. L. R. 834, the question before the court was whether the city of Chicago could prohibit the operation on its streets of motor buses as common carriers of passengers by a public utility which had obtained a certificate of public convenience from the Illinois Commerce Commission. While that case dealt with a public utility, the reasoning of the court is applicable to the situation before us. The court said:
“The public highways of the state include the streets and alleys in the various municipalities of the state, as well as the public roads which lie entirely outside the boundaries of any municipality. The legislature has the entire control of all highways and may delegate the supervision and control of them to any agency which it may deem proper. It may commit the supervision and control of all highways to a single agency, and may change that agency from time to time as it sees fit. It may commit the supervision and control of the streets and alleys in cities and villages to the city councils or boards of trustees of the' respective municipalities, and the supervision and control of the highways which lie beyond the boundaries of any municipality to another agency, and it may change from time to time the agency established, either within or without the municipalities. The title to the streets and alleys in cities and villages, whether in fee or by way of easement only, *839is held by each municipality, not for the benefit of the inhabitants of the municipality only, but in trust for the use of the public at large equally with the residents of the municipality, and the state may commit to any agency which it may create for that purpose the entire' supervision and control of every part of the highways of the state, or it may divide the supervision and control of the highways as it sees fit. By the creation of the Illinois Commerce Commission, with the comprehensive powers over public utilities which have been mentioned, the legislature withdrew from municipalities in the state the power which they had previously exercised in regard to the use of the streets by such utilities and conferred those powers on the Commerce Commission.” (p. 212.)
In 1928 the people of Kansas, realizing the need of a state highway system, passed a constitutional amendment which laid the foundation for such a system. Pursuant to the constitutional mandate the legislature formulated a general plan or scheme for the construction and routing of state highways, and for the control and regulation of vehicles and commerce moving on the highways. Some of these statutes are quoted in the opinion of the court. The city never had an express grant to pass the ordinance, and even though an implied power be conceded, it was taken away by these enactments.
It is a matter of common knowledge that the development of our highway system was a recognition of the needs of the state, created by modern motor transportation, and by the production and distribution of oil and gas and their by-products. The legislature has recognized that the transportation of liquid fuels by trucks was a business affecting the entire state. Elaborate and comprehensive acts providing all necessary rules and regulations have been passed. Truck carriers have been licensed by the state. They pay into the state a gross ton-mileage tax in addition to other taxes which go to the upkeep of the highways, including the streets of Ottawa. Their vehicles are limited in size. They must comply with safety regulations pertaining to the handling and transportation of liquid fuels. It would seem obvious that the legislature intended these acts to be all-inclusive, and that the flow of commerce on our highways was not to be interfered with by local municipalities unless expressly authorized.
Kansas is an oil and gas state. Vast amounts of capital have been invested in the production of these minerals. At great outlay refineries have been established. Every hour of the day and night cargoes of these products, both crude and refined, are moving in *840intrastate and interstate commerce over our highways. Thousands of people are employed in these industries. We are now gravely told that this vast industry may be seriously interrupted if not entirely destroyed. If the ordinance of the city of Ottawa is valid, other cities may, and doubtless will, pass similar ordinances, and this basic industry will suffer irreparable injury.
Confessedly, the power of the city to pass the ordinance must have its source in a legislative grant. It is conceded that there is no express grant. Neither is there a serious attempt to show an implied power to pass the ordinance. From the language of the court: “Considering the present situation it can readily be seen that a general statute could not adequately and efficiently cover the movement of gasoline in trucks through every city of the state” and similar passages, it would seem the real basis of the decision is the doubt of wisdom of the legislative policy in creating the state highway system and stripping the cities of any assumed power they may have exercised. That question, as I view it, is for the legislature.
We have, then, an ordinance which does not bear any real or substantial relationship to the general welfare of the city — an ordinance extraterritorial in effect, which contravenes the general laws and policy of the state and which interrupts the uniformity of state regulations. I think the ordinance was void and that the order of the lower court should be sustained.